DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Mayer on 8/18/2021.

The application has been amended as follows (six items): 

Cancel claims 25-37 and 53.
Rejoin claims 16-24.
Claim 1 is amended to read as follows:
Claim 1. A method for reducing bacterial load on meat or poultry in a chiller, the method comprising: 
adding a peracid to water in the chiller at a rate of 0.4 to 40 gallons per minute to create at least one peracid zone extending across the width of the chiller comprising a pH below the pKa of the peracid; 
adding a source of alkalinity into the water at a rate of 0.4 to 40 gallons per minute to create at least one alkaline zone extending substantrially across the width of the chiller, comprising a pH above a pKa of the peracid, 
submersing meat or poultry in the chiller bath; and 
transporting the meat or the poultry along the length of the chiller where the meat or the poultry is submersed in the alkaline zone for a period of time and the peracid zone for a period of time.

Claim 16 is amended to read as follows:
Claim 16. A method for reducing bacterial load in a chiller bath comprising water input line, the method comprising: 
alternatingly dosing a source of alkalinity and a peracid into the water input line; 
generating a plurality of zones in the chiller bath, 
wherein the plurality of zones comprise:
at least one peracid zone extending across the width of the chiller comprising a pH below the pKa of the peracid; and 

Amend claim 38 to read as follows:
Claim 38. A method for reducing bacterial load on meat or poultry in a chiller, the method comprising: 
adding an antimicrobial to water in the chiller at a rate of 0.4 to 40 gallons per minute to create at least one antimicrobial zone extending substantially across the width of the chiller, comprising a pH below 8.5;
7U.S. Patent Application Serial No. 15/944,273adding a source of alkalinity to the water in the chiller at a rate of 0.4 to 40 gallons per minute to create at least one alkaline zone extending across the width of the chiller, comprising a pH above 8.5;
submersing meat or poultry in the chiller bath; and 
transporting the meat or the poultry along the length of the chiller where the meat or the poultry is submersed in the alkaline zone for a period of time and the antimicrobial zone for a period of time.

Add New Claim 54:
Claim 54. A method for reducing bacterial load in a chiller bath comprising water input line, the method comprising: 
alternatingly dosing a source of alkalinity and an antimicrobial into the water input line; 

at least one antimicrobial zone extending across the width of the chiller comprising a pH below 8.5; and 
at least one alkaline zone extending substantially across the width of the chiller, comprising a pH above a pKa of the peracid. 
Reasons for Allowance
Claims 1-24, 38-52 and 54 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument is persuasive, that the closest prior art, a combination of Kounev, Harvey, Mullen, Brink, and LAS, does not render the claims obvious because the combination of references fails to teach the generation of the chemical zones within a chiller including the addition of the alkalinity and peracid chemistry to chillers, as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793